On appeal by Claire Paster Miller from a decree of the Surrogate’s Court, Kings County, granting motions of respondents Miller and Harrison to confirm a report and supplemental report of a referee, settling their accounts as temporary administrators, and denying petition of appellant for removal of the temporary administrators and for their disqualification to act as executors, decree, and orders presented for review, unanimously affirmed, without costs. No opinion. Present — Hagarty, Acting P. J., Carswell, Johnston, Adel and Aldrich, JJ. .[See post, p. 777.]